DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the detachable spacer extends into the flap” in claims 13 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities:  
In claims 14 and 15, “the detachable film” should read “the detachable film cover” or the like in order to maintain consistency of claim terminology.
In claim 16, the “and” in line 9 should be moved to the end of line 11 in order to correctly indicate the recitation of the last element of the claim.
 In claim 20, “the film” should read “the detachable film cover” or the like in order to maintain consistency of claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for attaching the trap assembly to an interior corner of a room, does not reasonably provide enablement for attaching the trap to an exterior corner, such as, e.g., one of the eight exterior corners of a cube-shaped object. Currently, claim 2 encompasses both interior and exterior corners. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The scope of claim 2 should be amended to properly encompass only the invention as disclosed, which is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites “wherein the flap has an adhesive on both surfaces” which is indefinite for lacking antecedent basis, as the flap has not been previously limited to having exactly two surfaces, or any particular number of surfaces.
	Claim 8 recites “the adhesive layer to capture pests” which is indefinite because it is unclear whether the recitation is referring to “an adhesive layer” as recited in claim 1, or “an adhesive” recited in line 1 of claim 8.
	Claim 19 recites “the adhesive layer to capture pests and a secondary adhesive layer to adhere to a main body of a wall” which is indefinite, because it is unclear if the recitation is referring to “an adhesive layer as recited in claim 16, or “an adhesive” as recited in line 1 of claim 19.
	Claim 20 recites “wherein the fold line and the perforated edge are formed into the film” which is indefinite, because the recitation contradicts claim 16. Claim 16 specifies that the fold line exists between the flap and the main body, and likewise that the perforated edge is detachable is detachable from the main body via the perforated corresponding fold line and perforated edge, it cannot have the previously recited fold line and perforated edge because they are physically distinguishable and already present elsewhere on the invention.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9-10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret (US 5,572,825 A) in view of Ledin (EP 1198988 A1).
Regarding claim 1, Gehret discloses a trap assembly for entrapping and eliminating pests (abstract, regarding a glue trap for trapping vermin) comprising: 
a main body (first trap 1; fig. 1) having a plurality of edges (as shown in fig. 1); 
a flap (top flap 15; fig. 1) extending out from at least one of the plurality of edges (as shown in fig. 1), a fold line existing between the flap and the main body (as shown in fig. 1), the flap having a flap edge (as shown in fig. 1); 
an edge trap (second trap 2; fig. 1) coupled to at least one of the main body and the flap along the flap edge or the plurality of edges of the main body (the second trap 2 is coupled to both the first trap 1 and the top flap 15 of the first trap 1, as shown in fig. 1), the edge trap being detachable (as shown in fig. 2); 
an adhesive layer (layer of adhesive 7; figs. 3 and 4) across any portion of the main body, the flap, and the edge trap (as shown in figs. 3 and 4); and
a detachable film cover (col. 5, lines 27-30, regarding it is preferred that the package is protected by a plastic film or the like, for example formed by heat sealing a plastic film wrapped around the package).
Gehret does not appear to specifically disclose the detachable film cover laying across the adhesive layer to permit handling without contact of the adhesive layer.
However, Ledin is in the field of insect traps (para. [0001] of translation) and teaches a detachable film cover (removable protective film 10; fig. 2) laying across the adhesive layer (active coating 4; fig. 2) to permit handling without contact of the adhesive layer (para. [0030] of translation, regarding the protective film 10 is then removed from the active coating 4, so that the insect trap is functional).


Regarding claim 9, Gehret as modified discloses the invention in claim 1, and further discloses wherein the edge trap (2) is configured to act as a secondary trap laying along a surface (as shown in fig. 5).

Regarding claim 10, Gehret as modified discloses the invention in claim 1, and further discloses the invention further comprising: a detachable spacer (removable side section 17; fig. 1a) within at least a portion of the main body (as shown in figs. 1a and 7), the detachable spacer configured to form an aperture when detached (openings 18; fig. 6), the aperture used to permit passage of pests through at least the main body so as to contact the adhesive layer (as shown in fig. 1a).

Regarding claim 12, Gehret as modified discloses the invention in claim 12, and further discloses wherein the adhesive layer (7) surrounds a portion of the detachable spacer (17) without contacting the detachable spacer (as shown in figs. 1a and 7).



Regarding claim 15, Gehret as modified discloses the invention in claim 1, and further discloses wherein the detachable film includes at least one of a fold line and a perforated edge (given the plastic film wrap disclosed in col. 5, lines 27-30, the detachable film necessarily includes fold lines in order to accommodate folding around the exterior surface of the first and second traps 1 and 2, as shown in fig. 1).

Regarding claim 16, Gehret discloses a trap assembly for entrapping and eliminating pests (abstract, regarding a glue trap for trapping vermin) comprising: 
a main body (first trap 1; fig. 1) having a plurality of edges (as shown in fig. 1); 
a flap (top flap 15; fig. 1) extending out from at least one of the plurality of edges (as shown in fig. 1), a fold line existing between the flap and the main body (as shown in fig. 1), the flap having a flap edge (as shown in fig. 1); 
an edge trap (second trap 2; fig. 1) coupled to at least one of the main body and the flap along the flap edge or the plurality of edges of the main body (the second trap 2 is coupled to both the first trap 1 and the top flap 15 of the first trap 1, as shown in fig. 1), the edge trap being detachable along a perforated edge (as shown in fig. 2); 
an adhesive layer (layer of adhesive 7; figs. 3 and 4) across any portion of the main body, the flap, and the edge trap (as shown in figs. 3 and 4); and
a detachable film cover (col. 5, lines 27-30, regarding it is preferred that the package is protected by a plastic film or the like, for example formed by heat sealing a plastic film wrapped around the package);
a detachable spacer (removable side section 17; fig. 1a) within at least a portion of the main body (as shown in figs. 1a and 7), the detachable spacer configured to form an aperture when detached (openings 18; fig. 6), the aperture used to permit passage of pests through at least the main body so as to contact the adhesive layer (as shown in fig. 1a).
Gehret does not appear to specifically disclose the detachable film cover laying across the adhesive layer to permit handling without contact of the adhesive layer.
However, Ledin is in the field of insect traps (para. [0001] of translation) and teaches a detachable film cover (removable protective film 10; fig. 2) laying across the adhesive layer (active coating 4; fig. 2) to permit handling without contact of the adhesive layer (para. [0030] of translation, regarding the protective film 10 is then removed from the active coating 4, so that the insect trap is functional).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the trap assembly of Gehret to include a detachable film cover laying across the adhesive layer to permit handling without contact of the adhesive layer as taught by Ledin in order to properly preserve the efficacy of the adhesive layer until the desired time (see Ledin, para. [0030]).

Nerwin v. Erlichman, 168 USPQ 177, 179. The purpose would be to improve access by both the user and insects into the interior of the trap assembly.

Regarding claim 20, Gehret as modified discloses the invention in claim 16, and further discloses wherein the fold line is formed into the film (given the plastic film wrap disclosed in col. 5, lines 27-30, the detachable film cover necessarily includes a fold line in order to accommodate folding of the flap 15 around the main structure of the first trap 1, as shown in fig. 1). 
Gehmet does not appear to specifically disclose wherein the perforated edge is formed into the film. However, Gehmet teaches heat sealing a plastic wrap around the entirety of the first and second trap 1, 2, as per col. 5, lines 27-30. Gehmet likewise teaches separating the first and second traps 1, 2 along the perforation line 12, as shown in fig. 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the perforated edge is formed into the film, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The purpose would be to ensure that the first and second traps 1, 2 .
	
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret (US 5,572,825 A) in view of Ledin (EP 1198988 A1) as applied to claim 1 above, and further in view of Martin (US 4,959,924 A).
Regarding claim 2, Gehret as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the main body and the flaps are configured to attach to a corner as a singular unit.
However, Martin is in the field of devices for killing flying insects (abstract) and teaches wherein the main body (insect killing device 100; fig. 2) and the flaps (attachment flaps 46) are configured to attach to a corner as a singular unit (col. 4, lines 1-5, regarding two sided tapes or other adhesive substance 66 may be attached to the back of attachment flaps 46, so that device 100 may be attached by the user to a wall or other surface, after device 100 has been opened and assembled by the user; fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the trap assembly of Gehret such that the main body and the flaps are configured to attach to a corner as a singular unit as taught by Martin in order to ensure that the trap is configured to stay in position during operation (see Martin, col. 4, lines 1-5).

Regarding claim 3, Gehret as modified discloses the invention in claim 2, and further discloses wherein the plurality of edges of the main body are oriented adjacent a 

Regarding claim 4, Gehret as modified discloses the invention in claim 3, and further discloses the invention further comprising: a detachable spacer (removable side section 17; fig. 1a) within at least a portion of the main body (as shown in figs. 1a and 7), the detachable spacer configured to form an aperture when detached (openings 18; fig. 6), the aperture used to permit passage of pests through at least the main body so as to contact the adhesive layer (as shown in fig. 1a).

Regarding claim 5, Gehret as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein the flap is detachable from the main body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap assembly of Gehret such that the flap is detachable from the main body, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The purpose would be to improve access by both the user and insects into the interior of the trap assembly.
	
Regarding claims 6 and 7, Gehret as modified discloses the invention in claim 2, and further discloses wherein the flap (15) folds backwards (along the fold line, as shown in fig. 2), or wherein the flap folds inwards (fig. 2).

Allowable Subject Matter
Claims 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, notwithstanding the drawing objection related to claims 13 and 17 as detailed hereinabove.
Claims 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647